Per Curiam:

There was no error in the instruction of the court below to the jury to find a verdict for the defendant. The court below rightly held that the notes sued on were delivered to the payee, the plaintiff, in connection with an offer by the defendant to buy real estate from the plaintiff, which offer was effectively revoked before its acceptance by the seller and notice of the revocation was sent with due promptness to the plaintiff. There was no right of action on the notes unless there was a contract between the parties to it respecting the purchase of land and the offer being seasonably withdrawn there was no contract of sale. This disposes of the main question raised by the assignments of error.
The other assignments of error related to the admission in evidence of a certain telegram from the defendant to the plaintiff until more proof had been made of the receipt thereof by the plaintiff. But its receipt was amply shown by the testimony in the case, so that those assignments of error have no merit.
The judgment of the court below will be affirmed.